
	
		II
		Calendar No. 542
		110th CONGRESS
		1st Session
		S. 2344
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Menendez (for
			 himself and Mr. Bayh) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 13, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		A BILL
		To create a competitive grant program to provide for
		  age-appropriate Internet education for children.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Internet Safety Education Act of
			 2007.
		2.Grants for
			 internet safety education programs
			(a)EstablishmentSubject
			 to the availability of the funds authorized to be appropriated under this
			 section, the Attorney General of the United States shall create and administer
			 a competitive grant program for eligible organizations to carry out Internet
			 safety education programs.
			(b)Eligible
			 organizationFor purposes of this section, the Attorney General
			 shall by rule define the term eligible organization. The rulemaking conducted
			 under this subsection shall require that the term eligible organization
			 includes State organizations.
			(c)DefinitionsIn
			 this section—
				(1)the term
			 Internet safety includes issues regarding the use of the
			 Internet in a manner that promotes safe online activity for children,
			 including—
					(A)interacting with
			 other individuals on social networking programs, chat rooms, email, bulletin
			 boards, instant messaging, and other means of online communication;
					(B)teaching parents
			 and teachers about online safety for children; and
					(C)empowering and
			 encouraging parents to talk to their children about internet safety; and
					(2)the term
			 Internet safety education programs means programs that
			 provide—
					(A)age-appropriate
			 free Internet Safety education services to children; and
					(B)free Internet
			 Safety programs for parents and teachers for the purpose of educating
			 children.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $10,000,000 for grants under this section for each of fiscal years 2008 through
			 2012.
			
	
		December 13, 2007
		Reported without amendment
	
